Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 02/16/2022, Applicant amended Claims 1, 8, and 15, and argued against all objections and/or rejections previously set forth in the Office Action dated 11/16/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In 

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alten et al. (hereinafter Alten): U.S. Patent Application Pub. No. 2015/0142897, in view of Yang et al. (hereinafter Yang): U.S. Patent Application Pub. No. 2019/0212829, and further in view of Cunico et al. (hereinafter Cunico): U.S. Patent Application Pub. No. 2018/0234382.
Claim 1:
Alten expressly discloses:
A method comprising: 
accessing a message repository associated with a user account, the message repository comprising a plurality of message threads that include at least a first message thread associated with a sender and a plurality of participants, each of the sender and the plurality of participants associated with user identifiers, and the first message thread comprising a plurality of messages received from the sender and the plurality of participants (figs. 3-4: accessing multiple message threads in communications from a memory associated with user accounts, including multiple message threads associated with multiple message identifiers received from a sender and multiple other participants);
generating a graphical user interface (GUI) that comprises an allocable region at a first position in the GUI, and a presentation of the plurality of message threads at a second position within the GUI, the presentation of the plurality of message threads including a display of the first message thread at location within the second position of the GUI (fig. 17: generating a GUI including a designated area at a first position in the GUI and a display of multiple message threads at a second position including a first message thread 1708 within the second position of the GUI). 

allocating the display of the first message thread associated with the sender to the allocable region at the first position in the GUI based on the input (fig. 17: allocating the first message thread 1708 to the allocable region at a first position in the GUI, such as the top region of GUI in response to receiving user’s dragging input); 
receiving a subsequent message from the sender associated with the first message thread (fig. 18: receiving a subsequent message associated with the first message, such as a subsequent message “Be sure to wish Mon happy b-day this year... ” on Sept 29 after a message received on Sept 4); and 
Alten does not explicitly disclose:
displaying the graphical icon associated with the display of the first message thread within the allocable region, based on the allocating the display of the first message thread to the allocable region.
Yang, however, expressly teaches:
displaying the graphical icon associated with the display of the first message thread within the allocable region, based on the allocating the display of the first message thread to the allocable region (fig. 8; [0062][0063]: providing a graphical icon, such as a pushpin icon 806, associated with a designated area to a display of a first message thread 802 according to allocating the display of the first message thread to the designated area).

the effective filing date of the claimed invention to modify the system, disclosed in Alten to include: displaying the graphical icon associated with the display of the first message thread within the allocable region, based on the allocating the display of the first message thread to the allocable region, for the purpose of providing a more intuitive and lively visual effect in communications, as taught in Yang.
	Yang further teaches:
determining that the sender associated with the first message thread provided a request to allocate the first message thread to the allocable region at a client device associated with the sender and presenting a notification that includes the user identifier of the sender within the allocable region in response to the determining that the sender associated with the first message thread provided the request (figs. 6-8; [0061]-[0064]: requesting, by a sender associated with a first message, to designate the first message to a designated area and presenting a user identifier of the sender within the designated area in response to the sender’s request, as shown in figs. 6-8). 
	Alten in view Yang does not explicitly disclose:
	generating a graphical icon based on user profile data associated with the sender and the plurality of participants of the first message thread.
	Cunico, however, expressly teaches:
generating a graphical icon based on user profile data associated with the sender and the plurality of participants of the first message thread (fig. 5; [0057]-[0059]: rendering user 
Accordingly, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to modify the system, disclosed in Alten and Yang to include: generating a graphical icon based on user profile data associated with the sender and the plurality of participants of the first message thread, for the purpose of providing information about message tracking so as to be aware of communicating the messages, as taught in Cunico.
Alten in view of Yang and Cunico further teaches:

Claim 4. The method of claim 1, wherein the first message thread includes a sender, and the receiving the input that selects the first message thread via the GUI includes: receiving an identification of the sender; and allocating the first message thread associated with the sender to the allocable region at the first position in the GUI in response to the receiving the identification of the sender (Alten-fig. 17: selecting a first message thread associated with a sender and dragging it to a designated area).  
Claim 5. The method of claim 1, wherein the first message thread includes a sender, and the method further comprises: causing display of a notification at a client device of the sender in response to the allocating the first message thread associated with the sender to the allocable region, the notification including a display of an identifier associated with the user account (Alten- fig. 18; [0122]: including sender identifier associated with user account in response to displaying of a first message thread in a designated area).  
Claim 6. The method of claim 1, wherein the plurality of messages include the first message thread comprising a first set of messages from a first sender, and a second message comprising a second set of messages from a second sender, and the method further comprises: receiving an identification of the second sender; de-allocating the first message thread from the allocable region; and allocating the second message thread associated with the second sender to the allocable region based on the identification of the second sender (Alten- figs. 17-18: dragging a second message thread associated with a second sender to a designated area and in response, de-allocating a first message thread from the designated area).  
Claim 7. The method of claim 1, wherein the first message thread comprises a set of messages from a sender, and the display of the first message thread includes an identifier of the sender (Alten- fig. 17: presenting a first message thread including a sender identifier).
Claims 8 and 11-14:
The subject matter recited in Claims 8 and 11-14 corresponds to the subject matter recited in Claims 1 and 4-7, respectively.  Thus Alten in view of Yang and Cunico discloses every limitation of Claims 8 and 11-14, as indicated in the above rejections for Claims 1 and 4-7.
Claims 15 and 18-20:
The subject matter recited in Claims 15 and 18-20 corresponds to the subject matter recited in Claims 1 and 4-6, respectively.  Thus Alten in view of Yang and Cunico discloses every limitation of Claims 15 and 18-20, as indicated in the above rejections for Claims 1 and 4-6.

	



Response to Arguments

Applicant’s arguments against the rejections based on 35 U.S.C. § 103 with respect
 to Claims 1-20 have been considered, but they are not persuasive.
Applicant argues that Alten in view of Yang and Cunico fails to disclose:
displaying the graphical icon associated with the display of the first message thread within the allocable region, based on the allocating the display of the first message thread to the allocable region; determining that the sender associated with the first message thread provided a request to allocate the first message thread to the allocable region at a client device associated with the sender; and presenting a notification that includes the user identifier of the sender within the allocable region in response to the determining that the sender associated with the first message thread provided the request.
The examiner disagrees.
First of all, it should be noted that Cunico, at least, expressly teaches not only generating a graphical icon based on user profile, but also displaying the graphical icon (570 or 580) associated with a first message thread within an allocable region, such as on a top region of the interface 500, as shown in fig. 5.
Second, while Yang also teaches presenting a graphical icon 806 within an allocable region 802, Yang further teaches to determine that the sender associated with the first message thread provided a request to allocate the first message thread to the allocable region at a client device associated with the sender. For example, a sender/receiver determines to request whether a first message should be designated to an allocable region, such as a pin-to-top area 802 in fig. 8, by means of sending the first message to the pin-to-top area, as shown in fig. 7 (see [0061][0062]).
Third, Yang further teaches to present a notification that includes the user identifier of the sender within the allocable region in response to the determining that the sender associated with the first message thread provided the request.  Specifically, Yang teaches that in response to selecting “Send” of the first message to the pin-to-top area, the user identifier of the sender, such as Me or E, is presented within the pin-to-top area, as shown in fig. 8 (see [0063][0064]).
Accordingly, Alten in view of Yang and Cunico disclose:
displaying the graphical icon associated with the display of the first message thread within the allocable region, based on the allocating the display of the first message thread to the allocable region; determining that the sender associated with the first message thread provided a request to allocate the first message thread to the allocable region at a client device associated with the sender; and presenting a notification that includes the user identifier of the sender within the allocable region in response to the determining that the sender associated with the first message thread provided the request.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177